NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                 MARIA ANA JASSO, Petitioner/Appellant,

                                        v.

               JOSE ANTONIO JASSO, Respondent/Appellee.

                           No. 1 CA-CV 17-0385 FC
                             FILED 6-19-2018


           Appeal from the Superior Court in Maricopa County
                          No. FC 2011-006871
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Michael E. Hurley, Attorney at Law, Phoenix
By Michael E. Hurley
Counsel for Petitioner/Appellant

Alzate DuComb Law Firm PLLC, Phoenix
By Henry Alzate
Counsel for Respondent/Appellee
                             JASSO v. JASSO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Jon W. Thompson joined.


B R O W N, Judge:

¶1           Maria Ana Jasso (“Wife”) appeals the superior court’s rulings
enforcing the dissolution decree’s division of property and denying her
motion for new trial. Finding no error, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            Wife and Jose Antonio Jasso (“Husband”) married in 1985. In
October 2011, Wife filed a petition for dissolution of marriage, listing a
home on Cypress Street (“Cypress Home”) and a home on 36th Avenue
(“Avenue Home”) as community property. Wife requested in her petition
that she be given the Cypress Home and Husband be given the Avenue
Home. She then filed an application and affidavit for default, and because
Husband failed to plead or otherwise defend within 10 days, entry of
default became effective in January 2012. See Ariz. R. Fam. Law P.
(“ARFLP”) 44(A)(2)-(4). The following month, Husband signed a quitclaim
deed in favor of Wife for the Avenue Home. A few days later, the superior
court issued a default decree of dissolution of marriage, which awarded the
Cypress Home to Wife and the Avenue Home to Husband.

¶3            In March 2016, Husband filed a pro per petition to enforce the
decree’s division of property, requesting in part that Wife sign a quitclaim
deed. He also asked for full control of the Avenue Home, which Wife
allegedly had been renting out since the divorce, as well as relief from all
financial obligations related to the Cypress Home. In her response to the
petition to enforce, Wife requested in part that the court “[c]onfirm the
quitclaim deed Husband executed to Wife” and “[c]onfirm that Wife is the
sole owner of the [Avenue Home].”

¶4           The superior court eventually conducted a trial on Husband’s
petition to enforce. In their amended pretrial statements, Husband
requested complete control of the property he was awarded in the decree,
while Wife contended, based on equitable estoppel and estoppel by deed,
that “Husband should be estopped [from] deny[ing] that he deeded the



                                     2
                             JASSO v. JASSO
                           Decision of the Court

[Avenue Home] to Wife and to assert his ownership thereof.” Shortly after
the hearing, the court granted Husband’s petition to enforce, ordering that
Husband be awarded the Avenue Home pursuant to the decree and that
the parties execute a “new deed . . . to align with the Court’s ruling.” The
court also ordered the parties to refinance both homes so that Wife was no
longer responsible for the mortgage on the Avenue Home and Husband no
longer responsible for the mortgage on the Cypress Home.

¶5            Wife moved for a new trial, arguing the superior court did not
address her estoppel arguments and improperly ordered her to refinance
the homes. The court denied her motion for new trial in part and Wife
appealed. We stayed the appeal to allow the superior court to finish ruling
on the motion for new trial, and when the court did so, it rescinded the
order that the parties refinance the homes. We then reinstated this appeal.

                              DISCUSSION

¶6            This appeal relates only to the superior court’s decision to
enforce the decree’s division of property. In an attempt to show the court
erred in granting Husband’s petition to enforce and denying her motion for
new trial, Wife focuses her arguments solely on equitable estoppel and
estoppel by deed.

¶7           When it granted Husband’s petition to enforce, the superior
court reasoned:

      Wife failed to file a Motion for New Trial or to Amend the
      Judgment pursuant to [ARFLP 83]. Nor did either party file
      a Motion to Correct Mistake or Relief from Judgment
      pursuant to [ARFLP 85]. The Default Decree indicates it is a
      final, appealable order and neither party filed an appeal.
      Former Wife had many remedies available to her after the
      Default Decree was entered, none of which she pursued. The
      Default Decree is the final order of the Court and controls the
      disposition of property in this case.

Addressing Wife’s motion for new trial, the court clarified its prior
reasoning:

      As to [Wife’s] argument that equitable estoppel applies in this
      case and the Court failed to address it in its ruling, the Court
      by its silence found equitable estoppel does not apply to the
      facts of this case. Here, although a quit claim deed was signed
      on the [Avenue Home] on February 28, 2012, three days


                                     3
                              JASSO v. JASSO
                            Decision of the Court

       before the Default Decree, Wife prepared and entered, her
       own Default Decree awarding that same house to Husband.
       She sought no remedies available under [ARFLP] 83 or 85 nor
       did she file an appeal. Equitable estoppel may have applied
       here if despite the Default Decree Husband signed a quit
       claim deed after the Default Decree but that is not what
       occurred. It was signed three days before a final order, the
       Default Decree, was entered. Equitable estoppel nor estoppel
       by deed apply.

¶8               On appeal, Wife does not address the superior court’s
conclusion that the decree controls the disposition of property in this case,
or the finding that Wife failed to seek remedies under ARFLP 83 and 85
after submitting the decree ultimately entered by the court. See Ariz. Rev.
Stat. (“A.R.S.”) § 25-327(A) (“The provisions as to property disposition may
not be revoked or modified, unless the court finds the existence of
conditions that justify the reopening of a judgment under the laws of this
state.”); see also Schmidt v. Schmidt, 158 Ariz. 496, 498 (App. 1988) (explaining
that the “conditions justifying the reopening of a judgment” under A.R.S. §
25-327(A) are found in Rule 60 of the Arizona Rules of Civil Procedure);
ARFLP 85 cmt. (“This rule is based on Rule 60, Arizona Rules of Civil
Procedure.”). Similarly, Wife makes no attempt to address the impact of
these conclusions or findings on her estoppel theories. Wife’s arguments in
this regard are therefore deemed waived and abandoned. See Robert
Schalkenbach Found. v. Lincoln Found., Inc., 208 Ariz. 176, 180, ¶ 17 (App.
2004) (“Generally, we will consider an issue not raised in an appellant’s
opening brief as abandoned or conceded.”); Schabel v. Deer Valley Unified
Sch. Dist. No. 97, 186 Ariz. 161, 167 (App. 1996) (“Issues not clearly raised
and argued in a party’s appellate brief are waived.”).

¶9            Accordingly, even if the superior court applied the incorrect
legal standard for equitable estoppel and estoppel by deed, or erred in
analyzing these two defenses, the court properly granted Husband’s
petition to enforce and denied Wife’s motion for new trial based on the
unchallenged grounds addressed above. See Lorenz v. State, 238 Ariz. 556,
558, ¶ 10 (App. 2015) (“We will affirm the superior court’s ruling if it was
correct for any reason.”); Nat’l Advert. Co. v. Ariz. Dep’t of Transp., 126 Ariz.
542, 544 (App. 1980) (“We can consider only those matters which are
presented to us.”).




                                       4
                            JASSO v. JASSO
                          Decision of the Court

                             CONCLUSION

¶10           For the foregoing reasons, we affirm the superior court’s
rulings granting Husband’s petition to enforce the decree’s division of
property and denying Wife’s motion for new trial. Wife and Husband both
request an award of attorneys’ fees pursuant to A.R.S. § 25-324, which
allows a court to award a reasonable amount of attorneys’ fees “after
considering the financial resources of both parties and the reasonableness
of the positions each party has taken throughout the proceedings.” In our
discretion, we deny their requests. As the successful party on appeal,
Husband is awarded taxable costs upon his compliance with ARCAP 21.




                       AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       5